Allowed Claims: 1-4, 7-10, 17-20, 24-25. 
Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic system for a myopic eye specifically including, as the distinguishing features in combination with the other limitations, a first focal length in a central optical zone, the temporal optic zone focusing images as claimed and with a second focal length different than the first focal length, a nasal optical zone focusing images as claimed with a third focal length different from the first focal length, the first focal length selected to provide acceptable vision for distance, the second and third focal lengths selected such that the second focal length is shorter than the first and third focal lengths to induce asymmetry and further wherein the second focal power profile is relatively more positive than at least the third power profile by about 0.75D. Specifically, with respect to independent claim 17, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic lens for a myopic eye specifically including, as the distinguishing features in combination with the other limitations, the temporal optic zone focusing images as claimed and with a second focal power profile different than the first power profile in the central optical zone, a nasal optical zone focusing images as claimed with a third power profile different from the first power profile, the first power profile selected to correct refractive error at the fovea, the second and third power profiles selected such that the second power profile is relatively more positive than the first and third power profiles to induce asymmetry and further wherein the second focal power profile is relatively more positive than at least the third power profile by about 0.75D. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 25. 2022